internal_revenue_service number release date index numbers - ---------------------- -------------------------- ------------------------------------------ ----------------------------- -------------------- ----------------------------- - department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc corp b04 - plr-146775-03 date february ------------------------------------------ --------------------------------------------------------- --------------------------------------------- parent -------------------------------------------------- ---------------------------------------------------------- distributing -------------------------------------------------- --------------------------------------------------------- controlled -------------------------------------------------- ---------------------------------------------------------- controlled ----------------------- -------------------------------------------------- ---------------------------------------------------------- industry segment a segment b segment c business a ---------------------------- ------------------------ -------------------- ----------------------------------------------------- ---------------------------------------------------------------- -------------------------------------------------------- plr-146775-03 business b business c ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------- dear ------------ this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later submissions is summarized below representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and summary of facts parent wholly owns distributing distributing conducts businesses within publicly traded parent is the common parent of an affiliated_group that files a distributing wholly owns controlled and controlled controlled engages in consolidated federal_income_tax return parent through its indirect subsidiaries conducts a variety of businesses within the industry parent’s businesses are functionally divided into three segments segment a segment b and segment c segment a segment b and segment c indirectly through its subsidiaries collectively the distributing group distributing also directly engages in business a business b controlled engages in business c business b and business c are within segment c distributing business b of controlled and business c of controlled each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years to distributing group affiliates which conduct businesses within segment a and segment b controlled and controlled also market business b and business c respectively to third parties to avoid certain operational and managerial problems created by engaging in business b and business c within the same affiliated subgroup controlled and controlled markets business b and business c respectively financial information has been received indicating that business a of plr-146775-03 operating in segment a and segment b and to ease certain concerns of existing and potential third-party clientele of controlled and controlled regarding this affiliation management has decided to separate controlled and controlled from the distributing group proposed transaction ii distributing will distribute all controlled stock to parent the controlled i distributing will distribute all controlled stock to parent the controlled for what have been represented to be valid business reasons the following transaction has been proposed distribution distribution employment services to controlled and controlled pursuant to preexisting agreements distributing will also continue providing certain management and administrative services to controlled and controlled during a brief transitional period after the proposed transaction distributing will continue providing certain representations the taxpayer has made the following representations in connection with the proposed controlled distribution a the indebtedness owed by controlled to distributing after the controlled distribution will not constitute stock_or_securities b no part of the consideration to be distributed by distributing will be received by parent as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing are representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d the five years of financial information submitted on behalf of controlled are representative of the corporation’s present operation and with regard to such plr-146775-03 corporation there have been no substantial operational changes since the date of the last financial statements submitted e following the controlled distribution the business a directly conducted by distributing i will have a fair_market_value that is equal to at least five percent of the total fair_market_value of the gross assets of distributing or ii will represent at least two of the following a five percent of the aggregate revenues of distributing b five percent of the total customers of distributing or c five percent of the total employees of distributing or iii will satisfy both i and ii consequently immediately after the controlled distribution the business a directly conducted by distributing will not be de_minimis compared with the other assets or activities of distributing at that time f the controlled distribution is being carried out for the following corporate business_purpose fit and focus the controlled distribution is motivated in whole or substantial part by this corporate business_purpose g there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either distributing or controlled after the controlled distribution h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the controlled distribution other than through stock purchases meeting the requirements of sec_4 a of revproc_96_30 1996_1_cb_696 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the controlled distribution except in the ordinary course of business j payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length k for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the controlled distribution plr-146775-03 l for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution m the controlled distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled proposed controlled distribution the taxpayer has made the following representations in connection with the n the indebtedness owed by controlled to distributing after the controlled distribution will not constitute stock_or_securities o no part of the consideration to be distributed by distributing will be received by parent as a creditor employee or in any capacity other than that of a shareholder of distributing p the five years of financial information submitted on behalf of distributing are representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted q the five years of financial information submitted on behalf of controlled are representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted r following the controlled distribution the business a directly conducted by distributing i will have a fair_market_value that is equal to at least five percent of the total fair_market_value of the gross assets of distributing or ii will represent at least two of the following a five percent of the aggregate revenues of distributing b five plr-146775-03 percent of the total customers of distributing or c five percent of the total employees of distributing or iii will satisfy both i and ii consequently immediately after the controlled distribution the business a directly conducted by distributing will not be de_minimis compared with the other assets or activities of distributing at that time s the controlled distribution is being carried out for the following corporate business_purpose fit and focus the controlled distribution is motivated in whole or substantial part by this corporate business_purpose t there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either distributing or controlled after the controlled distribution u there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the controlled distribution other than through stock purchases meeting the requirements of sec_4 a of revproc_96_30 v there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the controlled distribution except in the ordinary course of business w payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length x for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the controlled distribution y for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution or ii attributable to distributions on distributing stock that was plr-146775-03 acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution z the controlled distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled rulings based solely on the information submitted and the representations set forth above we rule as follows with respect to the controlled distribution no gain_or_loss will be recognized by distributing on the controlled distribution sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of parent on the controlled distribution sec_355 the holding_period of the controlled stock to be received by parent will include the period during which parent held the distributing stock with respect to which the distribution is made provided that such distributing stock is held as a capital_asset on the date of the controlled distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 above we rule as follows with respect to the controlled distribution based solely on the information submitted and the representations set forth no gain_or_loss will be recognized by distributing on the controlled distribution sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of parent on the controlled distribution sec_355 plr-146775-03 the holding_period of the controlled stock to be received by parent will include the period during which parent held the distributing stock with respect to which the distribution is made provided that such distributing stock is held as a capital_asset on the date of the controlled distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 caveat no opinion is expressed on the tax treatment of the transaction under other provisions of the code or regulations or on the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not directly covered by the above rulings procedural statements a copy of this letter should be attached to the federal_income_tax return of each this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is completed letter is being sent to your authorized representatives in accordance with the power_of_attorney on file with this office a copy of this sincerely _richard k passales_____ richard k passales senior counsel branch office of associate chief_counsel corporate cc
